Requestor:   Charles N. Brown, Esq., First Assistant Corporation Counsel City of Utica Kennedy Plaza Utica, N Y 13502
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have informed us that the City of Utica Charter Revision Commission will present a proposal to reorganize the common council to the electorate at the November 2, 1993 general election. Two other proposals to amend the city charter have been initiated by petition in accordance with section 37 of the Municipal Home Rule Law. You have asked whether it is lawful for a proposition submitted pursuant to section 37 of the Municipal Home Rule Law to also appear on the ballot at the November 2, 1993 general election.
Section 36 of the Municipal Home Rule Law is a procedure for adoption of a new or revised city charter through the formation of a charter commission. Under section 37 of the Municipal Home Rule Law, a local law adopting or revising a city charter may be initiated by the electorate and presented to the voters for approval. Section 36(g) states:
  "If a proposed local law submitted pursuant to section thirty-seven of this chapter would under the provisions of such section be submitted at a general election at which a question or questions [to approve a new or amended charter] submitted by a charter commission are to be voted on, such local law shall not be submitted at such election but shall be submitted at the general election in the year following regardless of other questions which may be voted on at the latter election and notwithstanding any inconsistent provision of this title."
Thus, the statute makes it clear that a local law proposed under section 37 may not be submitted at a general election at which a question or questions submitted by a charter commission are to be voted on. The local law is to be submitted at the next general election regardless of other questions that may be presented.
We conclude that a local law proposed under section 37 of the Municipal Home Rule Law may not be submitted at a general election at which a city charter commission is submitting questions.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.